                               Case 2:21-cv-00896-JAM-AC Document 17 Filed 08/23/21 Page 1 of 2


                    1       JoAnna L. Brooks, Bar No. 182986
                            jbrooks@littler.com
                    2       Michael W. Nelson, Bar No. 287213
                            mwnelson@littler.com
                    3       LITTLER MENDELSON P.C.
                            Treat Towers
                    4       1255 Treat Boulevard
                            Suite 600
                    5       Walnut Creek, California 94597
                            Telephone:     925.932.2468
                    6       Fax No.:       925.946.9809
                    7       Attorneys for Defendant
                            LOOMIS ARMORED US, LLC
                    8
                    9                                       UNITED STATES DISTRICT COURT

                 10                                         EASTERN DISTRICT OF CALIFORNIA

                 11                                             SACRAMENTO DIVISION

                 12

                 13         DASHAY P. SCOTT, individually, and on                 Case No. 2:21-cv-00896-JAM-AC
                            behalf of all others similarly situated,
                 14                                                               STIPULATION AND ORDER TO
                                               Plaintiff,                         EXTEND RESPONSIVE PLEADING
                 15                                                               DEADLINE
                                   v.
                 16
                            LOOMIS ARMORED US, LLC, and DOES 1
                 17         through 100, inclusive,

                 18                            Defendants.

                 19
                 20
                                   The parties, Plaintiff Dashay P. Scott (“Plaintiff”), and Defendant Loomis Armored US, LLC
                 21
                            (“Defendant”), acting through their respective counsel of record, hereby stipulate as follows:
                 22                WHEREAS, on July 29, 2021, Plaintiff filed a stipulation and proposed order re: filing a first
                 23         amended complaint, ECF No. 10, which the Court granted on August 2, 2021;
                 24                WHEREAS, prior to Plaintiff filing ECF No. 10, the parties had previously negotiated an
                 25         alternative version of the stipulation, attached hereto as Exhibit A (the “FAC Stipulation”), however
                 26         by mistake an alternative version of the stipulation was filed with the court rather than the version
                 27         negotiated and agreed to by the parties;

                 28
LITTLER MENDELSON P.C.
        Treat Towers                                                                    STIPULATION TO EXTEND RESPONSIVE
    1255 Treat Boulevard
          Suite 600                                                          1                         PLEADING DEADLINE
   Walnut Creek, CA 94597
        925.932.2468
                               Case 2:21-cv-00896-JAM-AC Document 17 Filed 08/23/21 Page 2 of 2


                    1              WHEREAS, pursuant to the FAC stipulation, Defendant’s responsive pleading was to be due
                    2       within thirty days after notice of the order of the Court accepting the amended complaint for filing;

                    3              WHEREAS, the court accepted and granted ECF No. 10 on August 2, 2021, making

                    4       Defendant’s responsive pleading due August 20 under the default Federal Rules of Civil Procedure;

                    5              NOW, THEREFORE, the Parties by and through their attorneys of record hereby stipulate
                            and agree as follows: in light of the parties FAC Stipulation, and pursuant to Eastern District Local
                    6
                            Rule 144(a), Defendant’s deadline to respond to the First Amended Complaint shall be extended from
                    7
                            August 20, 2021 to September 1, 2021 to comport with the Parties’ agreement in the FAC Stipulation.
                    8
                    9              IT IS SO STIPULATED.
                 10
                            Dated: August 20, 2021                     LITTLER MENDELSON P.C.
                 11

                 12                                                   /s/ JoAnna L. Brooks
                 13                                                   JoAnna L. Brooks
                                                                      Michael W. Nelson
                 14
                                                                       Attorneys for Defendant
                 15                                                    LOOMIS ARMORED US, LLC

                 16
                            Dated: August 20, 2021                     COLE & VAN NOTE
                 17

                 18                                                   /s/ Laura Van Note
                                                                      Laura Van Note, Esq.
                 19
                                                                       Attorneys for Representative Plaintiff
                 20                                                    DASHAY P. SCOTT
                 21
                                                                           ORDER
                 22

                 23                The parties having so stipulated, IT IS HEREBY ORDERED that Defendant’s deadline to

                 24         respond to the First Amended Complaint shall be extended from August 20, 2021 to September 1,
                            2021. IT IS SO ORDERED.
                 25

                 26         Dated: August 20, 2021                       /s/ John A. Mendez
                                                                         THE HONORABLE JOHN A. MENDEZ
                 27
                                                                         UNITED STATES DISTRICT COURT JUDGE
                 28
LITTLER MENDELSON P.C.
        Treat Towers                                                                    STIPULATION TO EXTEND RESPONSIVE
    1255 Treat Boulevard
          Suite 600                                                          2                         PLEADING DEADLINE
   Walnut Creek, CA 94597
        925.932.2468
